Citation Nr: 0634762	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  05-04 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
residuals of Lyme disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
February 1980 and from August 2000 to September 2000.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrision, 
Montana.

The veteran was afforded a video-conference hearing before 
the undersigned Veterans Law Judge on March 28, 2006.  
Notably, the veteran withdrew his appeal for an initial 
rating in excess of 30 percent for a recurrent rash as a 
residual of Lyme disease.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There is ambiguity in the record on the issue of whether the 
veteran currently has active Lyme disease or whether he is 
suffering from residuals thereof.  The latest VA examination 
dated in July 2005 states that there is no diagnosis of Lyme 
disease, but VA medical records, private medical records and 
the veteran's testimony indicate that the veteran is still 
receiving treatment for Lyme disease.  The record indicates 
that any residuals of the veteran's Lyme disease (assuming it 
is inactive) include arthritis, rash and fatigue and that his 
disability has only been evaluated with respect to the rash 
and fatigue.  Moreover, private medical evidence suggests 
that any residuals of the veteran's Lyme disease may be 
further manifested by lower extremity radiculitis and 
headaches.  Accordingly, the Board finds that the medical 
evidence of record is insufficient to determine the extent of 
the veteran's disability and a remand is thus necessary to 
determine whether the veteran currently has active Lyme 
disease, and if not, the full extent of the residuals of the 
veteran's Lyme disease.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate a disability rating, but he was not provided 
with notice of the type of evidence necessary to establish an 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the veteran of the 
evidence necessary to establish an effective date for the 
issue on appeal.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information and 
evidence needed to establish an 
effective date for the issue on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine whether he 
currently has active Lyme disease, and if 
not, the extent of the residuals of Lyme 
disease.  The examiner is specifically 
asked to address whether the veteran 
currently has active Lyme disease, and if 
not, the extent of limitation of range of 
motion to the veteran's joints caused by 
residual arthritis of Lyme disease, if 
any.  The examiner is further asked to 
address whether the veteran currently has 
lower extremity radicultis and chronic 
headaches, and if so, whether it is at 
least as likely as not that these are 
manifestations of the Lyme disease.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  

3.  Then, after conducting any additional 
indicated development, the RO should 
readjudicate the issue on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, the RO should 
issue a Supplemental Statement of the 
Case and provide the veteran and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

